DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-21 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2021 and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 15-21 is/are objected to because of the following informalities:  
In claim 19, “a food-holding tray according to claim 1” should read “the food-holding tray according to claim 1”.
In claim 15, “a food-holding tray” should read “the food holding tray”.

Appropriate correction is required.

Claim(s) 16-18 and 20-21 is/are objected to for their dependency on an objected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 10563912 B1).

Regarding claim 1:
Kumar discloses a food-holding tray #14 for a household refrigeration appliance #12, the food-holding tray comprising: 
a side wall #22 having an external side; 
a guide rail #62 disposed on said external side of said side wall (best seen in Fig. 5A) for coupling the food-holding tray to at least one tray-external guiding apparatus #40 for guiding the food-holding tray in a sliding movement (best shown in Fig. 1-2 and 5A); 
said guide rail having a rear end section being tapered in a depth direction of the food-holding tray (best seen in Fig. 5A).

Regarding claim 2:
Kumar further discloses wherein at least said rear end section of said guide rail is a hollow profile (best seen in Fig. 5A).

Regarding claim 4:
Kumar further discloses wherein said rear end section of said guide rail has a floor surface, and said floor surface has a recess over a partial length measured in the depth direction of the food-holding tray (see Fig. 5A of Kumar Reproduced and Annotated below).

    PNG
    media_image1.png
    574
    776
    media_image1.png
    Greyscale

Fig. 5A of Kumar Reproduced and Annotated

Regarding claim 5:
Kumar further discloses wherein said floor surface is part of a floor wall, and said recess is open on a side facing away from said side wall (see Fig. 5A of Kumar above).

Regarding claim 6:
Kumar further discloses wherein said end section has a front end, and said recess ends at said front end (see Fig. 5A of Kumar above).
Regarding claim 9:
Kumar further discloses wherein said tapered end section of said guide rail has a front end with a height and a rear end with a height, and said height of said rear end is between 40% and 60% of said height of said front end (best seen in Fig. 5A: given the profile of the rail #62; an end section near wheel #20 can be selected to meet the claimed limitations above).

Regarding claim 10:
Kumar further discloses wherein said tapered end section of said guide rail has a front end; said guide rail has a delimiting wall at which said front end of said end section ends; and said delimiting wall is a stop wall for a stop of the at least one tray- external guiding apparatus (see Fig. 5A of Kumar Reproduced and Annotated below).

Note: the limitation “said delimiting wall being a stop wall for a stop of the at least one tray-external guiding apparatus” constitutes an intended use limitation that does not further limit the structure of the claimed invention; as the at least one tray-external guiding apparatus has not been claimed as part of the invention. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)  


    PNG
    media_image2.png
    555
    728
    media_image2.png
    Greyscale

Fig. 5A of Kumar Reproduced and Annotated

Regarding claim 11:
Kumar further discloses wherein the stop is a push-in stop of the at least one tray-external guiding apparatus.

Note: the limitation “the stop is a push-in stop of the at least one tray-external guiding apparatus” constitutes an intended use limitation that does not further limit the structure of the claimed invention; as the at least one tray-external guiding apparatus has not been claimed as part of the invention. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)  

Regarding claim 12:
Kumar further discloses wherein said stop wall is an integral part of a framework structure of said guide rail (best seen in Fig. 5A).

Regarding claim 13:
Kumar further discloses wherein said side wall has a convexly bulging lower region, and said guide rail is disposed on said convexly bulging lower region (best seen in Fig. 5A: the side wall defines a convexly polygonal budging lower region on which the rail #62 is provided).

Regarding claim 14:
Kumar further discloses wherein an entire height of said guide rail is within said convexly bulging lower region (best seen in Fig. 5A).

Regarding claim 15:
Kumar further discloses a guiding apparatus #40 for guiding the food-holding tray #10 of a household refrigeration appliance according to claim 1, the guiding apparatus comprising: 
a guide channel #42 for receiving and guiding said guide rail disposed on said external side of said side wall of said food-holding tray (best seen in Fig. 5B); 
said guide channel having a ceiling surface and a floor surface (see Fig. 5); and 
said guide channel having at least one of a push-in stop #66 for said guide rail disposed in said guide channel (see #66 in Fig. 5B. Also see #64 in Fig. 5A illustrating similar details for #66).

Regarding claim 16:
Kumar further discloses wherein said ceiling surface is a ceiling surface of a ceiling wall of said guide channel, and said floor surface is a floor surface of a floor wall of said guide channel (see Fig. 5B).

Regarding claim 19:
Kumar further discloses a household refrigeration appliance #12, comprising a food-holding tray according to claim 1.

Regarding claim 20:
Kumar further discloses at least one guiding apparatus #40 for guiding said food-holding tray (see Fig. 1-2, 4, and 5A-b), said at least one guiding apparatus including a guide channel #42 for receiving and guiding said guide rail disposed on said external side of said side wall of said food- holding tray (best seen in Fig. 5B); said guide channel having a ceiling surface and a floor surface (see Fig. 5); and said guide channel having at least one of a push-in stop #66 for said guide rail disposed in said guide channel (see #66 in Fig. 5B. Also see #64 in Fig. 5A illustrating similar details for #66).

Regarding claim 21:
Kumar further discloses a plate of the household refrigeration appliance forming a compartment base or a lid, said guiding apparatus being disposed on said plate (inherently present. Element #40 is designed to be mounted on a plate such as a side wall of the refrigerator).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 10563912 B1) in view of Brown (US 5605056 A).

Regarding claim 3:
Kumar discloses all the limitations, except for an upwardly raised contact plateau disposed on the ceiling surface of the guide rail.

In the field of material science, it is known to provide a surface in the form of corrugations, comprising multiple plateaus to increase its strength (see for example Brown; surface #36, Fig. 3; col. 2, L 28-31).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kumar with the ceiling surface of the guide rail comprising a plurality of corrugations as taught by Brown.

One of ordinary skills would have recognized that doing so would have increased the strength of the guide rail as suggested by Brown (col. 2, L 28-31).

Note: as modified, the corrugations will form at least an upwardly raised contact plateau disposed on the ceiling surface of the guide rail.

Regarding claims 17-18:
Kumar discloses all the limitations, except for wherein the ceiling surface has a downwardly projecting contact plateau disposed thereon, said contact plateau provided in a front third of a length of said ceiling surface

In the field of material science, it is known to provide a surface in the form of corrugations, comprising multiple plateaus to increase its strength (see for example Brown; surface #36, Fig. 3; col. 2, L 28-31).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Kumar with the ceiling surface having a plurality of corrugations as taught by Brown.

One of ordinary skills would have recognized that doing so would have increased the strength of the guide rail as suggested by Brown (col. 2, L 28-31).

Note: as modified, the corrugations will form at least a downwardly projecting contact plateau disposed on the ceiling surface of the guide rail along its entire length; including the a front third of a length of said ceiling surface.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The combination of elements as set forth in claims 7-8 is not disclosed or made obvious by the prior art of record. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Kumar such that the recess has a front end and a rear end defining a height difference therebetween, measured in a height direction of the food-holding tray, said height difference being greater than a height of a stop of the at least one tray-external guiding apparatus, permitting the stop to stop the food-holding tray upon the food-holding tray being slid linearly rearward in the household refrigeration appliance relative to the at least one tray-external guiding apparatus as required by claim 7; and wherein the rear end section of said guide rail has a ceiling surface and an upwardly raised contact plateau disposed on said ceiling surface, said contact plateau and said recess overlapping one another in the depth direction of the food-holding tray as required by claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Park (US 20140300264 A1), Jang (US 8882211 B2), and Rackley (US 9115927 B2) each teaches a guide rail for a tray.
Kim (US 20110018414 A1) teaches a stopper #310 for a rail guiding apparatus.
Glover (US 20080093320 A1) teaches a stopper #42 for a rail guiding apparatus.
Entrikin (US 3973814 A) teaches a drawer rail with a hollow profile and a tapered end.
Gultekin (US 20140299611 A1) teaches the provision of protrusions to a surface to increase its strength.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763